     Case 1:19-cv-01318-DAD-JLT Document 12 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 CHARLES FRANCIS GOODS,                           No. 1:19-cv-01318-NONE-JLT (PC)

12                 Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS TO DISMISS CASE AS
13                 v.                               DUPLICATIVE
14 WASCO STATE PRISON,
                                                    ORDER TO ASSIGN DISTRICT JUDGE AND
15                 Defendant.                       THEN TO CLOSE CASE

16                                                  (Doc. No. 10)
17

18        Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21        On September 25, 2019, the assigned magistrate judge screened plaintiff’s complaint

22 pursuant to 28 U.S.C. § 1915A(a) and determined that the allegations contained therein are

23 duplicative of allegations included in a previously-filed action, Goods v. Wasco State Prison,

24 Case No. 1:19-cv-0661-AWI-SAB. (Doc. No. 8.) Plaintiff was therefore ordered to show cause

25 why this action should not be dismissed as duplicative of the earlier-filed case. (Id.) The period

26 for responding to the Order to Show Cause passed, and plaintiff did not respond. Accordingly,
27 on February 4, 2020, the magistrate judge filed findings and recommendations recommending

28 dismissal of this action as duplicative. (Doc. No. 10.) Those findings and recommendations

                                                      1
     Case 1:19-cv-01318-DAD-JLT Document 12 Filed 04/15/20 Page 2 of 2


 1 were served on plaintiff and contained notice to plaintiff that any objections to the findings and

 2 recommendations were to be filed within fourteen days. (Id.) Plaintiff has not filed objections to

 3 the findings and recommendations.

 4         The court has reviewed the file and finds the findings and recommendations to be supported
 5 by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY ORDERED

 6 that:

 7         1. The findings and recommendations filed February 4, 2020 (Doc. No. 10) are ADOPTED
 8 in full;

 9         2. This action is DISMISSED as duplicative of Goods v. Wasco State Prison, Case No.
10 1:19-cv-0661-AWI-SAB; and

11         3. The Clerk of Court is directed to assign a district judge to this case for the purpose of
12 closing the case and then to CLOSE THIS CASE.

13
     IT IS SO ORDERED.
14

15     Dated:    April 14, 2020
                                                     UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
